UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Enhanced Global Bond Fund (formerly DWS Global Bond Fund) Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 27 Notes to Financial Statements 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Account Management Resources 45 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 2.49% 10.62% 6.91% 6.88% 6.58% Class B 1.98% 9.71% 6.03% 6.05% 5.72% Class C 2.11% 9.80% 6.12% 6.09% 5.75% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -2.12% 5.64% 5.28% 5.90% 6.09% Class B (max 4.00% CDSC) -2.02% 6.71% 5.44% 5.89% 5.72% Class C (max 1.00% CDSC) 1.11% 9.80% 6.12% 6.09% 5.75% No Sales Charges Class S 2.62% 10.92% 7.20% 7.17% 6.85% Barclays Capital Global Aggregate Bond Index+ 1.72% 10.45% 5.68% 7.20% 7.36% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 7.24% 5.13% 6.52% 6.19% Class B 6.26% 4.27% 5.68% 5.34% Class C 6.44% 4.35% 5.71% 5.36% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 2.41% 3.53% 5.54% 5.70% Class B (max 4.00% CDSC) 3.26% 3.65% 5.51% 5.34% Class C (max 1.00% CDSC) 6.44% 4.35% 5.71% 5.36% No Sales Charges Class S 7.43% 5.41% 6.81% 6.46% Barclays Capital Global Aggregate Bond Index+ 7.15% 3.94% 6.95% 7.02% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.16%, 1.99%, 1.90% and 0.90% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 18, 2001 are derived from the historical performance of Class S shares of DWS Enhanced Global Bond Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Enhanced Global Bond Fund — Class A [] Barclays Capital Global Aggregate Bond Index+ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. + Barclays Capital Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ Capital Gain Distributions $ April Income Dividend $ SEC 30-day Yield as of 4/30/11++ % Current Annualized Distribution Rate as of 4/30/11++ % ++ The SEC yield is net investment income per share earned over the month ended April 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — Global Income Funds Category as of 4/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 50 of 31 3-Year 30 of 23 5-Year 36 of 36 Class B 1-Year 68 of 42 3-Year 52 of 40 5-Year 56 of 55 Class C 1-Year 65 of 40 3-Year 46 of 36 5-Year 54 of 53 Class S 1-Year 47 of 29 3-Year 25 of 20 5-Year 28 of 28 10-Year 33 of 63 52 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 to April 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended April 30, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S DWS Enhanced Global Bond Fund 1.12% 1.97% 1.86% .85% For more information, please refer to the Fund's prospectus. Portfolio Summary Geographical Exposure (As a % of Investment Portfolio excluding Cash Equivalents) 4/30/11 10/31/10 US 45% 41% Japan 15% 16% United Kingdom 5% 4% Mexico 4% — Poland 4% 5% Netherlands 4% 4% France 3% 3% Canada 3% 4% Italy 3% 3% Germany 2% 6% Austria 2% 2% Other 10% 12% 100% 100% Asset Allocation (As a % of Investment Portfolio excluding Cash Equivalents) 4/30/11 10/31/10 Sovereign Bonds 50% 47% Commercial Mortgage-Backed Securities 13% 3% Financials 10% 14% Consumer Discretionary 7% 6% Mortgage-Backed Securities Pass-Throughs 4% 16% Collateralized Mortgage Obligations 3% 1% Health Care 2% 2% Asset-Backed 2% 0% Materials 2% 1% Energy 1% 1% Municipal Bonds and Notes 1% 1% US Treasury Obligations 1% 1% Telecommunication Services 1% 3% Industrials 1% 1% Utilities 1% 1% Loan Participations and Assignments 1% 0% Consumer Staples 0% 2% 100% 100% Interest Rate Sensitivity 4/30/11 10/31/10 Effective Maturity 6.7 years 7.5 years Effective Duration 4.9 years 5.2 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Geographical exposure, asset allocation and interest rate sensitivity are subject to change. Currency Exposure* (As a % of Investment Portfolio excluding Cash Equivalents) 4/30/11 10/31/10 United States Dollar 37% 48% Euro 28% 21% Japanese Yen 18% 16% British Pound 6% 3% Canadian Dollar 3% 3% Norwegian Krone 3% 2% Australian Dollar 1% 3% Polish Zloty 1% 1% South Korean Won 1% 1% Swiss Franc 1% 1% Swedish Krona 1% — Mexican Peso 0% 1% 100% 100% Quality (Excludes Securities Lending Collateral) 4/30/11 10/31/10 US Government and Agencies 7% 16% AAA 24% 21% AA 18% 19% A 16% 14% BBB 19% 14% BB 7% 6% B 6% 6% Not Rated 3% 4% 100% 100% * Currency exposure after taking into account the effects of currency futures and forward contracts. Currency exposure and quality are subject to change. The quality ratings represent the lower of Moody's Investors Services, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of April 30, 2011 (Unaudited) Principal Amount ($) (a) Value ($) Bonds 90.3% Argentina 0.7% Republic of Argentina, Series NY, 8.28%, 12/31/2033 (Cost $1,200,261) Austria 1.4% Republic of Austria, 144A, 4.0%, 9/15/2016 (Cost $2,264,822) EUR Belgium 0.4% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/2019 (Cost $622,188) Bermuda 0.2% Weatherford International Ltd., 5.125%, 9/15/2020 (Cost $384,469) Canada 2.8% Government of Canada: 4.25%, 6/1/2018 CAD 5.0%, 6/1/2014 CAD Series WL43, 5.75%, 6/1/2029 CAD (Cost $4,209,647) Chile 0.7% Corporacion Nacional del Cobre — Codelco, REG S, 7.5%, 1/15/2019 (Cost $1,283,846) El Salvador 0.0% Republic of EL Salvador, REG S, 8.25%, 4/10/2032 (Cost $21,032) France 3.0% Government of France, 4.25%, 10/25/2023 EUR Societe Generale, 144A, 5.2%, 4/15/2021 (Cost $5,070,267) Germany 1.5% Federal Republic of Germany: Series 09, 3.25%, 1/4/2020 EUR Series 08, 4.75%, 7/4/2040 EUR (Cost $2,559,439) Hungary 0.2% Republic of Hungary, 6.25%, 1/29/2020 (Cost $332,534) Indonesia 0.4% Republic of Indonesia, REG S, 6.875%, 1/17/2018 (Cost $644,982) Italy 2.5% Buoni Poliennali Del Tesoro: 4.0%, 2/1/2017 EUR 5.25%, 8/1/2017 EUR 6.0%, 5/1/2031 EUR 6.5%, 11/1/2027 EUR (Cost $4,462,753) Japan 14.0% Government of Japan: Series 256, 1.4%, 12/20/2013 JPY Series 297, 1.4%, 12/20/2018 JPY Series 64, 1.9%, 9/20/2023 JPY Series 73, 2.0%, 12/20/2024 JPY Series 74, 2.1%, 12/20/2024 JPY Series 32, 2.3%, 3/20/2040 JPY (Cost $20,725,609) Kazakhstan 0.1% KazMunayGaz National Co., Series 1, REG S, 8.375%, 7/2/2013 (Cost $159,528) Liberia 0.6% Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 (Cost $1,106,875) Lithuania 1.0% Republic of Lithuania: REG S, 5.125%, 9/14/2017 REG S, 6.75%, 1/15/2015 (Cost $1,814,202) Luxembourg 0.3% ArcelorMittal, 6.125%, 6/1/2018 (Cost $520,245) Mexico 4.1% United Mexican States, Series M, 8.0%, 6/11/2020 (Cost $7,293,989) MXN Morocco 0.4% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $864,579) EUR Netherlands 3.4% Government of Netherlands, 4.5%, 7/15/2017 EUR Majapahit Holding BV, REG S, 7.75%, 10/17/2016 PACCAR Financial Europe BV, Series 11, 5.125%, 5/19/2011 EUR (Cost $5,932,927) Panama 0.1% Republic of Panama, 6.7%, 1/26/2036 (Cost $113,100) Poland 3.8% Republic of Poland, Series 1019, 5.5%, 10/25/2019 (Cost $6,346,663) PLN Portugal 0.2% Portugal Obrigacoes do Tesouro, 4.35%, 10/16/2017 (Cost $642,971) EUR Russia 0.6% Russian Federation, 144A, 5.0%, 4/29/2020 (Cost $1,269,600) Serbia 0.3% Republic of Serbia, REG S, 6.75%, 11/1/2024 (Cost $481,507) South Africa 1.2% Eskom Holdings Ltd., REG S, 5.75%, 1/26/2021 Republic of South Africa, 6.25%, 3/8/2041 (Cost $2,253,775) Spain 0.4% Santander International Debt SA, 5.625%, 2/14/2012 (Cost $700,915) EUR Sri Lanka 0.4% Republic of Sri Lanka, 144A, 6.25%, 10/4/2020 (Cost $861,609) Sweden 0.5% Government of Sweden, Series 1046, 5.5%, 10/8/2012 (Cost $1,002,429) SEK United Kingdom 4.4% Aviva PLC, 5.7%, 9/29/2049 EUR Barclays Bank PLC, Series 169, 4.25%, 10/27/2011 EUR Lloyds TSB Bank PLC: Series 2, 3.75%, 11/17/2011 EUR 6.375%, 1/21/2021 Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 United Kingdom Treasury Bonds: 4.75%, 12/7/2038 GBP 5.0%, 3/7/2025 GBP (Cost $8,196,967) United States 40.3% AMC Entertainment, Inc., 8.75%, 6/1/2019 American Express Co., 7.0%, 3/19/2018 American Tower Corp., 5.05%, 9/1/2020 Banc of America Commercial Mortgage, Inc.: "A5A", Series 2005-4, 4.933%, 7/10/2045 "A4", Series 2006-3, 5.889%, 7/10/2044 Bank of America Corp., 5.75%, 12/1/2017 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 (b) CBS Corp., 5.9%, 10/15/2040 CCO Holdings LLC, 7.0%, 1/15/2019 Citigroup, Inc., 5.375%, 8/9/2020 Citigroup/Deutsche Bank Commercial Mortgage Trust: "A4", Series 2005-CD1, 5.396% *, 7/15/2044 "A4", Series 2006-CD2, 5.525% *, 1/15/2046 "A5", Series 2006-CD3, 5.617%, 10/15/2048 CNA Financial Corp., 5.75%, 8/15/2021 Credit Suisse Mortgage Capital Certificates, "A3", Series 2006-C3, 6.018% *, 6/15/2038 CSX Corp.: 6.15%, 5/1/2037 6.25%, 3/15/2018 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Discover Bank, 8.7%, 11/18/2019 DTE Energy Co., 7.625%, 5/15/2014 Exopack Holding Corp., 11.25%, 2/1/2014 Express Scripts, Inc.: 6.25%, 6/15/2014 7.25%, 6/15/2019 Federal National Mortgage Association: 3.5%, 8/1/2025 (c) 4.0%, 9/1/2040 4.5%, 3/1/2023 ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 5.0%, 8/1/2040 Fifth Third Bancorp., 5.45%, 1/15/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Ford Credit Auto Owner Trust, "B", Series 2007-B, 5.69%, 11/15/2012 Ford Motor Credit Co., LLC: 7.0%, 4/15/2015 8.0%, 6/1/2014 General Electric Capital Corp., 5.3%, 2/11/2021 Government National Mortgage Association: "CI", Series 2010-145, Interest Only, 4.0%, 11/20/2035 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "MI", Series 2010-109, Interest Only, 4.5%, 10/20/2037 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "IP", Series 2010-79, Interest Only, 4.5%, 5/20/2039 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "JT", Series 2010-67, Interest Only, 5.0%, 10/20/2033 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "BI", Series 2010-168, Interest Only, 5.0%, 4/20/2040 "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 7.0% with various maturities from 1/15/2029 until 2/15/2029 GS Mortgage Securities Corp. II, "A4A", Series 2005-GG4, 4.751%, 7/10/2039 Health Care REIT, Inc., (REIT), 6.5%, 3/15/2041 J.C. Penney Co., Inc., 5.65%, 6/1/2020 JPMorgan Chase & Co., 2.6%, 1/15/2016 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4", Series 2005-CB12, 4.895%, 9/12/2037 "A4", Series 2006-CB16, 5.552%, 5/12/2045 "A4", Series 2007-LD12, 5.882%, 2/15/2051 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (b) LB-UBS Commercial Mortgage Trust: "A3", Series 2006-C7, 5.347%, 11/15/2038 "A4", Series 2007-C6, 5.858%*, 7/15/2040 Levi Strauss & Co.: 7.625%, 5/15/2020 144A, 7.625%, 5/15/2020 Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain System, Build America Bonds, 6.25%, 5/15/2043 (b) Marathon Petroleum Corp., 144A, 5.125%, 3/1/2021 McKesson Corp., 4.75%, 3/1/2021 Medco Health Solutions, Inc., 7.125%, 3/15/2018 MGM Resorts International, 9.0%, 3/15/2020 Morgan Stanley, 5.75%, 1/25/2021 Morgan Stanley Capital I, "A4", Series 2007-HQ11, 5.447%, 2/12/2044 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority, Build America Bonds, Series B, 6.731%, 7/1/2043 (b) Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 NBCUniversal Media LLC, 144A, 5.95%, 4/1/2041 Nelnet Student Loan Trust: "A1", Series 2007-1, 0.322% *, 11/27/2018 "A4", Series 2006-1, 0.403% *, 11/23/2022 Norcraft Companies LP, 10.5%, 12/15/2015 Nuveen Investments, Inc., 10.5%, 11/15/2015 Prudential Financial, Inc., 7.375%, 6/15/2019 Quest Diagnostics, Inc.: 4.7%, 4/1/2021 6.4%, 7/1/2017 Reliance Holdings USA, Inc., 144A, 4.5%, 10/19/2020 SunTrust Banks, Inc., 3.6%, 4/15/2016 The Gap, Inc., 5.95%, 4/12/2021 Time Warner, Inc.: 6.2%, 3/15/2040 7.625%, 4/15/2031 United States Steel Corp., 7.375%, 4/1/2020 US Treasury Bill, 0.135% **, 9/15/2011 (d) US Treasury Note, 0.875%, 1/31/2012 Verizon Communications, Inc., 4.6%, 4/1/2021 Wachovia Bank Commercial Mortgage Trust, "A4", Series 2005-C22, 5.446% *, 12/15/2044 Wells Fargo & Co., 4.6%, 4/1/2021 Williams Partners LP, 4.125%, 11/15/2020 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 (Cost $75,375,233) Venezuela 0.4% Republic of Venezuela, REG S, 7.75%, 10/13/2019 (Cost $694,792) Total Bonds (Cost $159,413,755) Loan Participations and Assignments 0.5% Russia Gazprom: REG S, 6.51%, 3/7/2022 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $883,870) Shares Value ($) Cash Equivalents 7.7% Central Cash Management Fund, 0.14% (e) (Cost $14,765,209) % of Net Assets Value ($) Total Investment Portfolio (Cost $175,062,834)+ Other Assets and Liabilities, Net Net Assets * These securities are shown at their current rate as of April 30, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $175,880,781. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $12,921,141. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,225,275 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,304,134. (a) Principal amount stated in US dollars unless otherwise noted. (b) Taxable issue. (c) When-issued or delayed delivery security included. (d) At April 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At April 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Euro Currency USD 6/13/2011 22 At April 30, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year US Treasury Note USD 6/21/2011 40 ) 2 Year US Treasury Note USD 6/30/2011 ) Federal Republic of Germany Euro-Bund EUR 6/8/2011 30 ) Japanese Yen Currency USD 6/13/2011 22 ) Total unrealized depreciation ) At April 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD KRW 7/28/2011 HSBC Bank USA USD AUD 7/28/2011 JPMorgan Chase Securities, Inc. USD EUR 7/28/2011 HSBC Bank USA USD JPY 7/28/2011 HSBC Bank USA USD GBP 7/28/2011 JPMorgan Chase Securities, Inc. USD CHF 7/28/2011 Citigroup, Inc. EUR NOK 7/28/2011 JPMorgan Chase Securities, Inc. USD EUR 5/23/2011 Bank of America, N.A. EUR PLN 7/28/2011 HSBC Bank USA USD BRL 5/4/2011 15 Bank of America TWD USD 5/10/2011 3 Morgan Stanley Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty MXN USD 7/28/2011 ) JPMorgan Chase Securities, Inc. PLN USD 7/28/2011 ) HSBC Bank USA EUR USD 5/23/2011 ) Morgan Stanley & Co., Inc. BRL USD 5/4/2011 (5 ) UBS AG USD TWD 5/10/2011 (4
